Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 1 of 15 PageID #: 1087



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

FRANK VAUGHAN                             §
                                          §
v.                                        §     CIVIL NO. 4:19-CV-109-SDJ
                                          §
LEWISVILLE INDEPENDENT                    §
SCHOOL DISTRICT                           §


                     MEMORANDUM OPINION & ORDER

      Frank Vaughan has been an active member of the Lewisville, Texas

community for years. During that time, he has been particularly interested in the

Lewisville Independent School District (“LISD”), from which his children graduated

and where his late wife worked for many years. Specifically, he is concerned that

certain geographic segments of LISD, located in areas that he claims are primarily

comprised of economically disadvantaged and minority students, suffer from a lack

of representation on the LISD Board of Trustees. Vaughan attributes the lack of

representation to the at-large electoral system currently employed by LISD, which he

claims denies equal voting opportunity to minority groups.

      Following unsuccessful efforts to convince LISD’s Board of Trustees to

transition to single-member voting districts, Vaughan filed this lawsuit seeking

declaratory and injunctive relief, asserting that LISD’s at-large electoral system runs

afoul of section 2 of the Voting Rights Act (“VRA”) and the Fourteenth and the

Fifteenth Amendments. Vaughan specifically claims that LISD’s at-large electoral


                                          1
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 2 of 15 PageID #: 1088



system impermissibly affords “African Americans, Hispanics, and Asians . . . less

opportunity than other LISD voters to meaningfully participate in the electoral

process and to elect representatives of their choice.” (Dkt. #1 ¶ 59). The problem is

that Vaughan, a white male voter, is not a member of any of these minority groups.

      For this reason, LISD filed its summary-judgment motion arguing that

Vaughan cannot establish an injury in fact under Article III and therefore lacks

standing to pursue his claims. (Dkt. #40). LISD further argues that, even if Vaughan

has standing, his claims fail because there is no genuine issue of material fact that

Vaughan cannot meet certain threshold conditions for establishing a section 2

violation under Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25

(1986). Vaughan filed a response, (Dkt. #45), to which LISD replied, (Dkt. #48).

Vaughan also submitted an additional sur-reply. (Dkt. #53). The Court, having

considered the parties’ briefing, the record, and the applicable law, concludes that

Vaughan lacks standing to bring this lawsuit. The Court will therefore GRANT the

summary-judgment motion and DISMISS this case for lack of jurisdiction. 1

                                           I.

      The LISD Board of Trustees is responsible for oversight, finances, and

management of over 60 school campuses within LISD, servicing over 52,000 students.

The Board of Trustees is comprised of seven trustees, who are elected to their



      1   Because the Court concludes that Vaughan lacks standing to pursue any of his
claims, it does not reach LISD’s summary-judgment arguments on the merits of the claims.

                                           2
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 3 of 15 PageID #: 1089



positions, which are not tied to a geographic location, in staggered three-year terms.

(Dkt. #45 at 2–3). Each trustee is elected on an at-large basis based on a plurality of

the vote, meaning that all eligible voters across LISD may vote in every Board of

Trustees election. (Dkt. #45 at 3).

      LISD is racially diverse. Vaughan alleges that “people of color” make up 33.3%

of the voting-age population and, of the student population, 29.6% are Hispanic,

14.3% are Asian, and 10.7% are African American. (Dkt. #1 ¶¶ 25, 43). Though the

complaint focuses on a myriad of alleged inequities suffered by minority and

economically disadvantaged students that Vaughan attributes to a lack of

representation by the purportedly affluent, all-white Board of Trustees currently in

place, Vaughan also alleges that the minority vote is diluted because of racially

polarized voting. Vaughan contends that African American, Hispanic, and Asian

voters are geographically compact and a “politically unified group,” but that because

a majority of the citizens of voting age in LISD are white and vote as a distinct bloc,

the minority vote is diluted such that minorities cannot successfully elect their

candidate of choice in an at-large electoral system. (Dkt. #1 ¶ 44). According to

Vaughan, “the electoral system results in African Americans, Hispanics, and Asians

having less opportunity than other LISD voters to meaningfully participate in the

electoral process and to elect representatives of their choice.” (Dkt. #1 ¶ 59). As a

result, Vaughan believes that the at-large electoral system violates section 2 of the

VRA and the Fourteenth and Fifteenth Amendments.


                                          3
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 4 of 15 PageID #: 1090



       Vaughan lives within LISD and is a registered voter. (Dkt #46-2, Ex. 2 ¶ 3).

However, LISD notes that Vaughan is not a member of any minority group identified

in the complaint. Instead, Vaughan is a white male voter. (Dkt. #40 at 4). For his

part, Vaughan does not explicitly allege his race, instead making cryptic references

to “friends and neighbors” who are “African Americans, Hispanics, Asians, and other

minorities” and who are denied “an equal opportunity to elect representatives of their

choice.” (Dkt. #42-2, Ex. 2 ¶ 10) (emphasis added). Although he is inexplicably coy

about identifying his own race, Vaughan’s filings ultimately make clear that he does

not contest and, indeed, impliedly concedes that he is a white male and not a member

of the African American, Hispanic, or Asian minority groups referenced in his

complaint. 2 LISD contends that, because Vaughan is a white voter, as a matter of law

he lacks standing to raise the asserted VRA claim, and related constitutional claims,

premised on injuries purportedly suffered by African American, Hispanic, or Asian

minority groups as a result of LISD’s at-large electoral system.




       2See, e.g., (Dkt. #45 at 10 n.39) (citing Trafficante v. Metro. Life Ins. Co., 409 U.S. 205,
208–12, 93 S.Ct. 364, 34 L.Ed.2d 415 (1972), for the proposition that a white tenant could be
an “aggrieved person” under section 810 of the Civil Rights Act of 1968, 42 U.S.C. § 3610(a));
(Dkt. #45 at 12 n.46) (citing United States v. Brown, 561 F.3d 420 (5th Cir. 2009), and
Harding v. Cnty. of Dallas, 336 F.Supp.3d 677 (N.D. Tex. 2018), for the proposition that white
voters have standing under the VRA).

                                                4
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 5 of 15 PageID #: 1091



                                            II.

                                            A.

       “Summary judgment is appropriate only when ‘the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.’” Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir. 2019)

(quoting FED. R. CIV. P. 56(a)). If the moving party presents a motion for summary

judgment that is properly supported by evidence, “the burden shifts to the nonmoving

party to show with ‘significant probative evidence’ that there exists a genuine issue

of material fact.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000)

(quoting Conkling v. Turner, 18 F.3d 1285, 1295 (5th Cir. 1994)).

       Because Federal Rule of Civil Procedure 56 requires that there be no “genuine

issue of material fact” to succeed on a motion for summary judgment, “the mere

existence of some alleged factual dispute” is insufficient to defeat a motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S.Ct.

2505, 91 L.Ed.2d 202 (1986) (first emphasis omitted). A fact is “material” when, under

the relevant substantive law, its resolution might govern the outcome of the suit. Id.

at 248. “An issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return

a verdict for the nonmoving party.” Hamilton, 232 F.3d at 476 (citing Anderson, 477

U.S. at 248). If, when considering the entire record, no rational jury could find for the

nonmoving party, the movant is entitled to summary judgment. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d


                                             5
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 6 of 15 PageID #: 1092



538 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 280, 88

S.Ct. 1575, 20 L.Ed.2d 569 (1968)).

                                            B.

      It is a bedrock principle that the power of the federal judiciary is circumscribed

by the limits set forth in Article III of the United States Constitution. See Valley Forge

Christian Coll. v. Ams. United for Separation of Church and State, Inc., 454 U.S. 464,

471, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (quoting Liverpool S.S. Co. v. Comm’rs of

Emigration, 113 U.S. 33, 39, 5 S.Ct. 352, 28 L.Ed. 899 (1885)) (“The constitutional

power of federal courts cannot be defined, and indeed has no substance, without

reference to the necessity ‘to adjudge the legal rights of litigants in actual

controversies.’”). Article III legitimizes the use of judicial power “to declare the rights

of individuals and to measure the authority of governments” in the resolution of

“cases” and “controversies.” Id. (citing Chi. & Grant Trunk Ry. Co. v. Wellman, 143

U.S. 339, 345, 12 S.Ct. 400, 36 L.Ed. 176 (1892)).

      Embedded in the “case” or “controversy” requirement is the notion that a

plaintiff must have standing, which is a plaintiff’s “personal stake in the outcome.”

Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) (quoting

Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962)) (internal

quotation marks omitted). The requirements of standing are well known: “a plaintiff

must show (1) an ‘injury in fact,’ (2) a sufficient ‘causal connection between the injury

and the conduct complained of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be


                                            6
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 7 of 15 PageID #: 1093



redressed by a favorable decision.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149,

157–58, 134 S.Ct. 2334, 189 L.Ed.2d 246 (2014) (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (alterations in

original).

       Injury in fact, the “[f]irst and foremost” of the standing requirements, Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 103, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998),

demands that a plaintiff demonstrate “‘an invasion of a legally protected interest’ that

is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical’” to confer jurisdiction, Spokeo, Inc. v. Robbins, — U.S. —, 136 S.Ct.

1540, 1548, 194 L.Ed.2d 635 (2016) (quoting Lujan, 504 U.S. at 560). An injury is

“particularized” when it “affect[s] the plaintiff in a personal and individual way.” Id.

(quoting Lujan, 504 U.S. at 560 n.1) (citations and internal quotation marks omitted).

It is concrete if it “actually exist[s],” either as a “tangible” injury or an intangible one

that Congress has rendered legally cognizable by “grant[ing] a person a statutory

right and purport[ing] to authorize that person to sue to vindicate that right.” Id. at

1548–49. Without “some threatened or actual injury resulting from the putatively

illegal action,” the court is without power to adjudicate, even if doing so would “benefit

others collaterally.” Warth, 422 U.S. at 499 (internal quotation marks and citation

omitted).

       As the party invoking federal jurisdiction, the plaintiff bears the burden of

establishing standing. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231, 110 S.Ct.


                                             7
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 8 of 15 PageID #: 1094



596, 107 L.Ed.2d 603 (1990). When, as here, summary judgment under Federal Rule

of Civil Procedure 56 is sought on the issue of standing, the plaintiff must “submit

affidavits and comparable evidence that indicate that a genuine issue of fact exists

on the standing issue.” Assoc. of Cmty. Orgs. for Reform Now v. Fowler, 178 F.3d 350,

357 (5th Cir. 1999) (quoting Cramer v. Skinner, 931 F.2d 1020, 1025 (5th Cir. 1991))

(internal quotation marks omitted).

                                           III.

      The premise of Vaughan’s VRA and related constitutional claims is that

African American, Hispanic, and Asian voters have suffered from the dilution of their

votes because of LISD’s at-large electoral system. LISD asserts that Vaughan, a white

voter who is not a member of any of these minority groups, cannot have suffered the

alleged race-based vote dilution underlying his lawsuit. (Dkt. #40 at 4). LISD further

contends that Vaughan is inappropriately attempting to assert the rights of third

parties not before the Court, namely African American, Hispanic, and Asian voters

in LISD. (Dkt. #40 at 4). The Court agrees.

      Section 2 of the VRA protects the right to vote by prohibiting voting practices

that “result[] in a denial or abridgement of the right of any citizen of the United States

to vote on account of race or color . . . .” 52 U.S.C. § 10301(a) (emphasis added); see

also Gingles, 478 U.S. at 47 (quoting Burns v. Richardson, 384 U.S. 73, 88, 86 S.Ct.

1286, 16 L.Ed.2d 376 (1966)) (explaining that at-large voting schemes and

multimember districts may impair the voting strength of racial minorities in violation


                                            8
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 9 of 15 PageID #: 1095



of the VRA). The plain text of the statute makes clear that it concerns only voting

practices that deny or abridge a citizen’s voting rights “on account of race or color.”

52 U.S.C. § 10301(a).

      Originally enacted in 1965 to enforce the guarantees of the Fifteenth

Amendment, the VRA was thought to confer standing only on the Attorney General

of the United States. Roberts v. Wamser, 883 F.2d 617, 621 (8th Cir. 1989). But the

Supreme Court clarified in Allen v. State Bd. of Elections, 393 U.S. 544, 557, 89 S.Ct.

817, 22 L.Ed.2d 1 (1969), that private citizens are also proper parties to seek redress

against race-based infringement of voting rights.

      Following Allen, Congress amended the VRA and expanded it to confer

standing on “aggrieved persons,” which, in this context, are voters attempting to

enforce the “‘prohibition’ against the infringement of the right to vote on account of

race.” Roberts, 883 F.2d at 621 (quoting Allen, 393 U.S. at 557); see also 52 U.S.C.

§ 10302(a). In conferring standing by statute, Congress superseded prudential

standing considerations. Perry-Bey v. City of Norfolk, 678 F.Supp.2d 348, 361 (E.D.

Va. 2009) (quoting Gen. Instrument Corp. v. NuTek Elecs. & Mfg., 197 F.3d 83, 88

(3d Cir. 1999)). Therefore, any person who meets the requirements of constitutional

standing is an “aggrieved person” and also meets statutory standing requirements

under the VRA. Larry v. Arkansas, No. 4:18-cv-00116-KGB, 2018 WL 4858956, at *7

(E.D. Ark. Aug. 3, 2018) (citing Dep’t of Com. v. U.S. House of Representatives, 525




                                          9
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 10 of 15 PageID #: 1096



U.S. 316, 328–29, 119 S.Ct. 765, 142 L.Ed.2d 797 (1999); Sioux Falls Cable Television

v. South Dakota, 838 F.2d 249, 252 (8th Cir. 1988)). 3

        “The right to vote is ‘individual and personal in nature,’” and disadvantaged

voters have standing to remedy that disadvantage. Gill v. Whitford, — U.S. —, 138

S.Ct. 1916, 1920, 201 L.Ed.2d 313 (2018) (first quoting Reynolds v. Sims, 377 U.S.

533, 561, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), then citing Baker, 369 U.S. at 206).

Because Vaughan asserts a vote-dilution claim that is premised on race-based bloc

voting, he must have personally suffered race-based dilution of his vote—an injury

that is both concrete and particularized to him—to have Article III standing to pursue

the claim. See, e.g., Harding v. Cnty. of Dallas, 948 F.3d 302, 307 (5th Cir. 2020)

(finding a legally cognizable injury and, therefore, standing when white plaintiffs

asserted the dilution of their votes because “the Anglo voting population is packed

into District 2, wasting Anglo voting power, and . . . the remainder of the Anglo

population is cracked[,] . . . diluting the strength of . . . Anglo voters”); Perry-Bey, 678

F.Supp.2d at 363 (holding that a plaintiff did not have standing to sue under the VRA



       3  Vaughan cites Trafficante v. Metropolitan Life Insurance Co. to support his
contention that a white plaintiff may be an “aggrieved person.” (Dkt. #45 at 10 n.39).
However, the meaning of the term “aggrieved person” turns on the nature of the cause of
action to which it pertains. In Trafficante, the Supreme Court considered whether the
plaintiff was an “aggrieved person” under section 810(a) of the Civil Rights Act of 1968. 409
U.S. at 206. The statute defined “aggrieved person” as “(a)ny person who claims to have been
injured by a discriminatory housing practice.” Id. at 208 (quoting section 810(a)). In contrast,
under the VRA, a person is “aggrieved” when their right to vote is infringed on account of
race. Roberts, 883 F.2d at 621.



                                              10
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 11 of 15 PageID #: 1097



when she failed to allege that her vote had been “abridged on account of her race or

color”). 4

        Vaughan does not allege or otherwise provide the Court with any evidence that

would raise an issue of material fact that his vote has been diluted for reasons that

are legally cognizable under the VRA, only that African American, Hispanic, and/or

Asian voters may have suffered a legally cognizable injury under the VRA based on

LISD’s electoral system. Because Vaughan fails to invoke any legally protected

interest under the VRA that is personal to him and concrete, he cannot meet the

injury-in-fact requirement and lacks standing.

        Vaughan’s argument that he suffers an injury in fact from LISD’s at-large

electoral system because he purportedly votes in lockstep with minority groups in all

elections is unavailing. See (Dkt. #53 at 1–2) (“LISD’s at-large electoral system causes

dilution of all votes for candidates not preferred by the white majority, which includes

plaintiff’s individual vote. . . .” (emphasis in original)). This argument is untethered

to the plain text of the VRA, which concerns only voting practices that deny or abridge

a citizen’s voting rights “on account of race or color.” 52 U.S.C. § 10301. Vaughan’s




        4 See also Dutmer v. City of San Antonio, 937 F.Supp. 587, 591 (W.D. Tex. 1996)
(holding that a plaintiff that had not been “denied the opportunity to participate in the
electoral process by reason of her race or language” had not suffered an injury in fact and did
not have standing under the VRA); Kumar v. Frisco Indep. Sch. Dist., No. 4:19-CV-00284,
2020 WL 1083770, at *4 (E.D. Tex. Mar. 6, 2020) (holding that an Asian plaintiff had
constitutional standing when he alleged that defendants had diluted the voting power of the
plaintiff’s own minority group).


                                              11
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 12 of 15 PageID #: 1098



alleged abridgment of his voting rights is self-evidently not based on his “race or

color,” and therefore falls outside the ambit of section 2. See 52 U.S.C. § 10301. As the

Fifth Circuit has explained, to satisfy the injury-in-fact requirement for standing, a

plaintiff “must allege more than an injury to someone’s concrete, cognizable interest;

they must ‘be [themselves] among the injured.’” McMahon v. Fenves, 946 F.3d 266,

270 (5th Cir. 2020) (quoting Sierra Club v. Morton, 405 U.S. 727, 734–35, 92 S.Ct.

1361, 31 L.Ed.2d 636 (1972)) (emphasis and alteration in original). Although

Vaughan’s candidates of choice may not have been successful in prior elections, it is

not because his vote weighs less on account of his race—it is, at least allegedly,

because someone else’s does.

      Finally, Vaughan argues that courts have previously acknowledged that white

plaintiffs have standing to pursue claims under the VRA. That is true, but unhelpful

to Vaughan here. Of course, that Vaughan is white does not categorically preclude

standing under the VRA. To the contrary, the statute prohibits any voting “standard,

practice or procedure . . . on account of race or color,” including a standard, practice,

or procedure that denies or abridges white voters’ rights because of their race or color.

See 54 U.S.C. §§ 10301, 10302. Vaughan has cited authority confirming that such

claims are cognizable under the VRA. See Harding, 336 F.Supp.3d at 685–86 (holding

that plaintiffs had “alleged and proved that they are Anglos and that each resides in

a district where, as a result of alleged ‘cracking and packing,’ the voting strength of




                                           12
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 13 of 15 PageID #: 1099



the Anglo [citizen voting age population] has been diluted” (emphasis omitted)). 5 But

Vaughan’s claim here is inapposite to Harding and similar cases because he makes

no allegation that Anglo voters have suffered any voting-rights injury based on their

race or color.

       At the summary judgment stage, it is no longer sufficient to merely allege

dilution. At most, Vaughan has shown that he experienced disappointing electoral

outcomes, which is not an enforceable interest. See Raines v. Byrd, 521 U.S. 811, 824,

117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (holding that plaintiffs did not have standing

when they “simply lost” a vote, rather than having their vote denied or nullified).

Because the VRA only allows plaintiffs who have experienced race-based vote dilution

to bring a claim and Vaughan fails to demonstrate a genuine issue of material fact on

that issue, he does not have standing to pursue his claim. See, e.g., Roberts, 883 F.2d

at 621 (finding no standing under the VRA when the plaintiff did not claim “that his

right to vote ha[d] been infringed because of his race”); Perry-Bey, 678 F.Supp.2d at

363 (holding that a complaint that fails to allege that the plaintiff is a member of a

minority group and that her right to vote has been abridged on account of her race or

color does not allege a constitutional injury in fact); cf. Gill, 138 S.Ct. at 1931 (stating

that, in a partisan gerrymandering claim, the “harm arises from the particular



       5 In Brown, the other case Vaughan identifies for the proposition that a white plaintiff
may bring a claim under the VRA, the plaintiff was the United States, not an individual. 561
F.3d at 426. Further, unlike here, Brown involved allegations that a minority group of white
voters had suffered a dilution in voting strength. Id. at 426–27.

                                              13
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 14 of 15 PageID #: 1100



composition of the voter’s own district, which causes his vote—having been packed or

cracked—to carry less weight than it would carry in another, hypothetical district”).

       Vaughan also brings claims under the Fourteenth 6 and Fifteenth 7

Amendments of the Constitution on the same facts as his VRA claim. He alleges that

the at-large electoral system has been maintained for a discriminatory purpose and

denies African American, Hispanic, and Asian communities equal protection of the

laws. For the same reasons that Vaughan fails to demonstrate an injury in fact under

the VRA—that his vote has not been diluted on account of his race—he fails to

identify an injury in fact that is concrete and particularized here. See Hous. Indep.

Sch. Dist. v. Tex. Educ. Agency, No. 1:19-CV-684-LY, 2019 WL 6894474, at *5–*6

(W.D. Tex. Dec. 18, 2019) (holding that plaintiff did not have standing on a

Fourteenth Amendment claim when there was no injury in fact on a VRA claim

brought     for   the    same     reasons);     Casaburro      v.   Volusia     Cnty.    Corp.,

No. 6:07-cv-56-ORL-KRS, 2008 WL 1771774, at *3 (M.D. Fla. Apr. 15, 2008) (holding

that there was no standing to bring VRA or Fifteenth Amendment claims because

plaintiffs “did not allege that they were personally discriminated against”).




       6  “No State shall make or enforce any law which shall . . . deny to any person within
its jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1.

       7“The right of citizens of the United States to vote shall not be denied or abridged by
the United States or by any State on account of race, color, or previous condition of servitude.”
U.S. CONST. amend. XV, § 1.

                                               14
Case 4:19-cv-00109-SDJ Document 61 Filed 07/31/20 Page 15 of 15 PageID #: 1101



Accordingly, Vaughan’s constitutional claims are likewise dismissed for lack of

standing.

                                            IV.
        .For the reasons stated above, it is therefore ORDERED that Defendant

Lewisville Independent School District’s Motion for Summary Judgment, (Dkt. #40),

is GRANTED. Plaintiff Frank Vaughan’s claims are ORDERED, ADJUDGED, and

DECREED DISMISSED for lack of jurisdiction.

        It is further ORDERED that all relief not previously granted is DENIED as

moot.

        The Clerk is directed to close this civil case.

            So ORDERED and SIGNED this 31st day of July, 2020.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE




                                             15
